Exhibit 10.3

 

--------------------------------------------------------------------------------

 

TESARO, INC.

 

2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

PURPOSE

1

 

 

 

2.

DEFINITIONS

1

 

 

 

3.

ADMINISTRATION OF THE PLAN

6

 

3.1

Committee

6

 

 

3.1.1

Powers and Authorities

6

 

 

3.1.2

Composition of the Committee

6

 

3.2

Board

6

 

3.3

Terms of Awards

7

 

 

3.3.1

Committee Authority

7

 

 

3.3.2

Forfeiture; Recoupment

7

 

3.4

No Repricing Without Stockholder Approval

8

 

3.5

Deferral Arrangement

8

 

3.6

Registration; Share Certificates

8

 

 

 

 

4.

STOCK SUBJECT TO THE PLAN

8

 

4.1

Number of Shares of Stock Available for Awards

8

 

4.2

Share Usage

8

 

 

 

 

5.

TERM; AMENDMENT AND TERMINATION

9

 

5.1

Term

9

 

5.2

Amendment, Suspension, and Termination

9

 

 

 

 

6.

AWARD ELIGIBILITY AND LIMITATIONS

9

 

6.1

Eligible Grantees

9

 

6.2

Stand-Alone, Additional, Tandem, and Substitute Awards

10

 

 

 

 

7.

AWARD AGREEMENT

10

 

 

 

8.

TERMS AND CONDITIONS OF OPTIONS

10

 

8.1

Option Price

10

 

8.2

Vesting and Exercisability

10

 

8.3

Term

10

 

8.4

Termination of Service

11

 

8.5

Limitations on Exercise of Option

11

 

8.6

Method of Exercise

11

 

8.7

Rights of Holders of Options

11

 

8.8

Delivery of Stock

11

 

8.9

Transferability of Options

11

 

8.10

Family Transfers

12

 

 

 

 

9.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

12

 

9.1

Right to Payment and SAR Price

12

 

9.2

Other Terms

12

 

9.3

Term

12

 

9.4

Rights of Holders of SARs

13

 

i

--------------------------------------------------------------------------------


 

 

9.5

Transferability of SARs

13

 

9.6

Family Transfers

13

 

 

 

 

10.

TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS

13

 

10.1

Grant of Restricted Stock and Restricted Stock Units

13

 

10.2

Restrictions

13

 

10.3

Registration; Restricted Stock Certificates

14

 

10.4

Rights of Holders of Restricted Stock

14

 

10.5

Rights of Holders of Restricted Stock Units

14

 

 

10.5.1

Voting and Dividend Rights

14

 

 

10.5.2

Creditor’s Rights

14

 

10.6

Termination of Service

15

 

10.7

Purchase of Restricted Stock and Shares of Stock Subject to Restricted Stock
Units

15

 

10.8

Delivery of Shares of Stock

15

 

 

 

 

11.

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

15

 

11.1

Unrestricted Stock Awards

15

 

 

 

 

12.

FORMS OF PAYMENT

16

 

12.1

General Rule

16

 

12.2

Surrender of Shares of Stock

16

 

12.3

Cashless Exercise

16

 

12.4

Other Forms of Payment

16

 

 

 

 

13.

REQUIREMENTS OF LAW

16

 

13.1

General

16

 

13.2

Rule 16b-3

17

 

 

 

 

14.

EFFECT OF CHANGES IN CAPITALIZATION

17

 

14.1

Changes in Stock

17

 

14.2

Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Change in Control

18

 

14.3

Change in Control in which Awards are not Assumed

18

 

14.4

Change in Control in which Awards are Assumed

19

 

14.5

Adjustments

19

 

14.6

No Limitations on Company

19

 

 

 

 

15.

GENERAL PROVISIONS

20

 

15.1

Disclaimer of Rights

20

 

15.2

Nonexclusivity of the Plan

20

 

15.3

Withholding Taxes

20

 

15.4

Captions

21

 

15.5

Construction

21

 

15.6

Other Provisions

21

 

15.7

Number and Gender

21

 

15.8

Severability

21

 

15.9

Governing Law

21

 

15.10

Section 409A of the Code

21

 

15.11

Limitation on Liability

22

 

ii

--------------------------------------------------------------------------------


 

TESARO, INC.

2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

 

1.                                      PURPOSE

 

The Plan is intended to promote the best interests of the Company by enhancing
the Company’s ability to attract and retain highly qualified Non-Employee
Directors and by rewarding the Company’s current Non-Employee Directors for
their services to the Company.  To this end, the Plan provides for the grant of
Awards of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, and Unrestricted Stock.

 

2.                                      DEFINITIONS

 

For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

 

2.1                               “Affiliate” shall mean any Person that
controls, is controlled by, or is under common control with the Company within
the meaning of Rule 405 of Regulation C under the Securities Act, including any
Subsidiary.  For purposes of grants of Options or Stock Appreciation Rights, an
entity may not be considered an Affiliate unless the Company holds a Controlling
Interest in such entity.

 

2.2                               “Applicable Laws” shall mean the legal
requirements relating to the Plan and the Awards under (a) applicable provisions
of the Code, the Securities Act, the Exchange Act, any rules or regulations
thereunder, and any other laws, rules, regulations, and government orders of any
jurisdiction applicable to the Company or its Affiliates, (b) applicable
provisions of the corporate, securities, tax, and other laws, rules,
regulations, and government orders of any jurisdiction applicable to Awards
granted to residents thereof, and (c) the rules of any Stock Exchange or
Securities Market on which the Common Stock is listed or publicly traded.

 

2.3                               “Award” shall mean a grant under the Plan of
an Option, a Stock Appreciation Right, Restricted Stock, a Restricted Stock
Unit, or Unrestricted Stock.

 

2.4                               “Award Agreement” shall mean the written
agreement, in such written, electronic, or other form as determined by the
Committee, between the Company and a Grantee that evidences and sets forth the
terms and conditions of an Award.

 

2.5                               “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act.

 

2.6                               “Board” shall mean the Board of Directors of
the Company.

 

2.7                               “Capital Stock” shall mean, with respect to
any Person, any and all shares, interests, participations, or other equivalents
(however designated, whether voting or non-voting) in equity of such Person,
whether outstanding on the Effective Date or issued thereafter, including,
without limitation, all shares of Common Stock.

 

2.8                               “Change in Control” shall mean, subject to
Section 15.10, the occurrence of any of the following:

 

1

--------------------------------------------------------------------------------


 

(a)                                 A Person or Group becomes the Beneficial
Owner of more than fifty percent (50%) of the total voting power of the Voting
Stock of the Company, on a Fully Diluted Basis;

 

(b)                                 Individuals who on the effective date of the
Plan constitute the board of directors (together with any new directors whose
election by such board or whose nomination by such board for election by the
stockholders of the Company was approved by a vote of at least a majority of the
members of such board then in office who either were members of such board on
the effective date of the Plan or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of such board then in office;

 

(c)                                  The Company consolidates with, or merges
with or into, any Person, or any Person consolidates with, or merges with or
into, the Company, other than any such transaction in which the holders of
securities that represented 100% of the voting stock of the Company immediately
prior to such transaction (or other securities into which such securities are
converted as part of such merger or consolidation transaction) own directly or
indirectly at least a majority of the voting power of the Voting Stock of the
surviving Person in such merger or consolidation transaction immediately after
such transaction;

 

(d)                                 The consummation of any direct or indirect
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole, to any Person or Group; or

 

(e)                                  the stockholders of the Company adopt a
plan or proposal for the liquidation, winding up or dissolution of the Company.

 

2.9                               “Code” shall mean the Internal Revenue Code of
1986, as amended, as now in effect or as hereafter amended, and any successor
thereto.  References in the Plan to any Code Section shall be deemed to include,
as applicable, regulations and guidance promulgated under such Code Section.

 

2.10                        “Committee” shall mean a committee of, and
designated from time to time by resolution of, the Board, which shall be
constituted as provided in Section 3.1.2 (or, if no Committee has been so
designated, the Board).

 

2.11                        “Common Stock” shall mean the common stock, par
value $0.0001 per share, of the Company that may be issued and outstanding from
time to time.

 

2.12                        “Company” shall mean Tesaro, Inc. and any successor
thereto.

 

2.13                        “Controlling Interest” shall have the meaning set
forth in Treasury Regulation Section 1.414(c)-2(b)(2)(i); provided that
(a) except as specified in clause (b) below, an interest of “at least 50
percent” shall be used instead of an interest of “at least 80 percent” in each
case where “at least 80 percent” appears in Treasury Regulation
Section 1.414(c)-2(b)(2)(i) and (b) where a grant of Options or Stock
Appreciation Rights is based upon a legitimate business criterion, an interest
of “at least 20 percent” shall be used instead of an interest of “at least 80
percent” in each case where “at least 80 percent” appears in Treasury Regulation
Section 1.414(c)-2(b)(2)(i).

 

2.14                        “Effective Date” shall mean the date the Plan is
approved by the Company’s stockholders.

 

2

--------------------------------------------------------------------------------


 

2.15                        “Employee” shall mean, as of any date of
determination, an employee (including an officer) of the Company or an
Affiliate.

 

2.16                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended, as now in effect or as hereafter amended, and any
successor thereto.

 

2.17                        “Fair Market Value” shall mean the fair market value
of a share of Stock for purposes of the Plan, which shall be, as of any date of
determination:

 

(a)                                 If on such date the shares of Stock are
listed on a Stock Exchange, or are publicly traded on another Securities Market,
the Fair Market Value of a share of Stock shall be the closing price of the
Stock as reported on such Stock Exchange or such Securities Market (provided
that, if there is more than one such Stock Exchange or Securities Market, the
Committee shall designate the appropriate Stock Exchange or Securities Market
for purposes of the Fair Market Value determination).  If there is no such
reported closing price on such date, the Fair Market Value of a share of Stock
shall be the closing price of the Stock on the next preceding day on which any
sale of Stock shall have been reported on such Stock Exchange or such Securities
Market.

 

(b)                                 If on such date the shares of Stock are not
listed on a Stock Exchange or publicly traded on a Securities Market, the Fair
Market Value of a share of Stock shall be the value of the Stock as determined
by the Committee by the reasonable application of a reasonable valuation method,
in a manner consistent with Code Section 409A.

 

Notwithstanding this Section 2.17 or Section 15.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 15.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights, as
described in Section 12.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such shares on such date (or if sales of such shares are
effectuated at more than one sale price, the weighted average sale price of such
shares on such date) as the Fair Market Value of such shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.

 

2.18                        “Family Member” shall mean, with respect to any
Grantee as of any date of determination, (a) a Person who is a spouse, former
spouse, child, stepchild, grandchild, parent, stepparent, grandparent, niece,
nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother,
sister, brother-in-law, or sister-in-law, including adoptive relationships, of
such Grantee, (b) any Person sharing such Grantee’s household (other than a
tenant or employee), (c) a trust in which any one or more of the Persons
specified in clauses (a) and (b) above (and such Grantee) own more than fifty
percent (50%) of the beneficial interest, (d) a foundation in which any one or
more of the Persons specified in clauses (a) and (b) above (and such Grantee)
control the management of assets, and (e) any other entity in which one or more
of the Persons specified in clauses (a) and (b) above (and such Grantee) own
more than fifty percent (50%) of the voting interests.

 

2.19                        “Fully Diluted Basis” shall mean, as of any date of
determination, the sum of (x) the number of shares of Voting Stock outstanding
as of such date of determination plus (y) the number of shares of Voting

 

3

--------------------------------------------------------------------------------


 

Stock issuable upon the exercise, conversion, or exchange of all
then-outstanding warrants, options, convertible Capital Stock or indebtedness,
exchangeable Capital Stock or indebtedness, or other rights exercisable for or
convertible or exchangeable into, directly or indirectly, shares of Voting
Stock, whether at the time of issue or upon the passage of time or upon the
occurrence of some future event, and whether or not in-the-money as of such date
of determination.

 

2.20                        “Grant Date” shall mean, as determined by the
Committee, the latest to occur of (a) the date as of which the Committee
approves the Award, (b) the date on which the recipient of an Award first
becomes eligible to receive an Award under Article 6 hereof, or (c) such
subsequent date specified by the Committee in the corporate action approving the
Award.

 

2.21                        “Grantee” shall mean a Non-Employee Director who
receives or holds an Award under the Plan.

 

2.22                        “Group” shall have the meaning set forth in Sections
13(d) and 14(d)(2) of the Exchange Act.

 

2.23                        “Non-Employee Director” shall have the meaning set
forth in Rule 16b-3 under the Exchange Act; provided at the time of grant such
Non-Employee Director must be (i) a natural person, (ii) who is currently
providing bona fide services to the Company or an Affiliate as a member of the
Board.

 

2.24                        “Option” shall mean an option to purchase one or
more shares of Stock at a specified Option Price awarded to a Grantee pursuant
to Article 8.

 

2.25                        “Option Price” shall mean the per share exercise
price for shares of Stock subject to an Option.

 

2.26                        “Person” shall mean an individual, a corporation, a
partnership, a limited liability company, an association, a trust, or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof; provided that, for purposes of
Section 2.8(a) and Section 2(d), Person shall have the meaning set forth in
Sections 13(d) and 14(d)(2) of the Exchange Act.

 

2.27                        “Plan” shall mean this Tesaro, Inc. Non-Employee
Director Stock Incentive Plan, as amended from time to time.

 

2.28                        “Restricted Period” shall mean a period of time
established by the Committee during which an Award of Restricted Stock or
Restricted Stock Units is subject to restrictions.

 

2.29                        “Restricted Stock” shall mean shares of Stock
awarded to a Grantee pursuant to Article 10.

 

2.30                        “Restricted Stock Unit” shall mean a bookkeeping
entry representing the equivalent of one (1) share of Stock awarded to a Grantee
pursuant to Article 10 that may be settled, subject to the terms and conditions
of the applicable Award Agreement, in shares of Stock, cash, or a combination
thereof.

 

2.31                        “SAR Price” shall mean the per share exercise price
of a SAR.

 

2.32                        “Securities Act” shall mean the Securities Act of
1933, as amended, as now in effect or as hereafter amended, and any successor
thereto.

 

4

--------------------------------------------------------------------------------


 

2.33                        “Securities Market” shall mean an established
securities market.

 

2.34                        “Separation from Service” shall have the meaning set
forth in Code Section 409A.

 

2.35                        “Service” shall mean service performed by a Grantee
as a Non-Employee Director, Employee, or consultant of the Company or an
Affiliate.  Unless otherwise provided in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to provide Service to the
Company or an Affiliate as a Non-Employee Director, Employee, or consultant. 
Subject to the preceding sentence, any determination by the Committee whether a
termination of Service shall have occurred for purposes of the Plan shall be
final, binding, and conclusive.  If a Grantee’s Service relationship is with an
Affiliate and the applicable entity ceases to be an Affiliate, a termination of
Service shall be deemed to have occurred when such entity ceases to be an
Affiliate unless the Grantee transfers his or her employment or other Service
relationship to the Company or any other Affiliate.

 

2.36                        “Service Recipient Stock” shall have the meaning set
forth in Code Section 409A.

 

2.37                        “Share Limit” shall have the meaning set forth in
Section 4.1.

 

2.38                        “Short-Term Deferral Period” shall have the meaning
set forth in Code Section 409A.

 

2.39                        “Stock” shall mean the common stock, par value
$0.0001 per share, of the Company, or any security into which shares of Stock
may be changed or for which shares of Stock may be exchanged as provided in
Section 14.1.

 

2.40                        “Stock Appreciation Right” or “SAR” shall mean a
right granted to a Grantee pursuant to Article 9.

 

2.41                        “Stock Exchange” shall mean the New York Stock
Exchange, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, or another established national or regional stock exchange.

 

2.42                        “Subsidiary” shall mean any corporation (other than
the Company) or non-corporate entity with respect to which the Company owns,
directly or indirectly, fifty percent (50%) or more of the total combined voting
power of all classes of Voting Stock.  In addition, any other entity may be
designated by the Committee as a Subsidiary, provided that (a) such entity could
be considered as a subsidiary according to generally accepted accounting
principles in the United States of America and (b) in the case of an Award of
Options or Stock Appreciation Rights, such Award would be considered to be
granted in respect of Service Recipient Stock under Code Section 409A.

 

2.43                        “Substitute Award” shall mean an Award granted upon
assumption of, or in substitution for, outstanding awards previously granted
under a compensatory plan of the Company or an Affiliate.

 

2.44                        “Unrestricted Stock” shall mean Stock that is free
of any restrictions.

 

2.45                        “Voting Stock” shall mean, with respect to any
Person, Capital Stock of any class or kind ordinarily having the power to vote
for the election of directors, managers, or other voting members of the
governing body of such Person.

 

5

--------------------------------------------------------------------------------


 

3.                                      ADMINISTRATION OF THE PLAN

 

3.1                               Committee.

 

3.1.1                     Powers and Authorities.

 

The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s certificate of incorporation and bylaws and Applicable Laws.  Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement and shall have
full power and authority to take all such other actions and to make all such
other determinations not inconsistent with the specific terms and provisions of
the Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award, or any Award Agreement.  All such actions
and determinations shall be made by (a) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (b) the unanimous consent of the members of the Committee executed in writing
or evidenced by electronic transmission in accordance with the Company’s
certificate of incorporation and bylaws and Applicable Laws.  Unless otherwise
expressly determined by the Board, the Committee shall have the authority to
interpret and construe all provisions of the Plan, any Award, and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee shall be final, binding, and conclusive on all Persons, whether or
not expressly provided for in any provision of the Plan, such Award, or such
Award Agreement.

 

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.

 

3.1.2                     Composition of the Committee.

 

The Committee shall be a committee composed of not fewer than two (2) directors
of the Company designated by the Board to administer the Plan.  Each member of
the Committee shall be (a) a Non-Employee Director, (b) an Outside Director, and
(c) an independent director in accordance with the rules of any Stock Exchange
on which the Stock is listed; provided that any action taken by the Committee
shall be valid and effective whether or not members of the Committee at the time
of such action are later determined not to have satisfied the requirements for
membership set forth in this Section 3.1.2 or otherwise provided in any charter
of the Committee.  Without limiting the generality of the foregoing, the
Committee may be the Compensation Committee of the Board or a subcommittee
thereof if the Compensation Committee of the Board or such subcommittee
satisfies the foregoing requirements.

 

3.2                               Board.

 

The Board, from time to time, may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.

 

6

--------------------------------------------------------------------------------


 

3.3                               Terms of Awards.

 

3.3.1                     Committee Authority.

 

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

 

(a)                                 designate Grantees;

 

(b)                                 determine the type or types of Awards to be
made to a Grantee;

 

(c)                                  determine the number of shares of Stock to
be subject to an Award or to which an Award relates;

 

(d)                                 establish the terms and conditions of each
Award (including the Option Price, the SAR Price, and the purchase price for
applicable Awards; the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the shares of Stock subject thereto;  the treatment of
an Award in the event of a Change in Control (subject to applicable agreements);

 

(e)                                  prescribe the form of each Award Agreement
evidencing an Award;

 

(f)                                   subject to the limitation on repricing in
Section 3.4, amend, modify, or supplement the terms of any outstanding Award,
which authority shall include the authority, in order to effectuate the purposes
of the Plan but without amending the Plan, to make Awards or to modify
outstanding Awards made to eligible natural Persons who are foreign nationals or
are natural Persons who are employed outside the United States to reflect
differences in local law, tax policy, or custom; provided that, notwithstanding
the foregoing, no amendment, modification, or supplement of the terms of any
outstanding Award shall, without the consent of the Grantee thereof, impair such
Grantee’s rights under such Award; and

 

(g)                                  make Substitute Awards.

 

3.3.2                     Forfeiture; Recoupment.

 

The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of, or in conflict with, any (a) employment agreement,
(b) non-competition agreement, (c) agreement prohibiting solicitation of
Employees or clients of the Company or an Affiliate, (d) confidentiality
obligation with respect to the Company or an Affiliate, (e) Company or Affiliate
policy or procedure, (f) other agreement, or (g) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement.

 

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (x) to the extent set forth in this Plan or an
Award Agreement or (y) to the extent the Grantee is, or in the future becomes,
subject to (1) any Company or Affiliate “clawback” or recoupment policy that is
adopted to comply with the requirements of any Applicable Laws, or (2) any
Applicable Laws which impose mandatory recoupment, under circumstances set forth
in such Applicable Laws.

 

7

--------------------------------------------------------------------------------


 

3.4                               No Repricing Without Stockholder Approval.

 

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities, or other property), stock
split, extraordinary dividend, recapitalization, Change in Control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock, or other securities or similar
transaction), the Company may not: (a) amend the terms of outstanding Options or
SARs to reduce the Option Price or SAR Price, as applicable, of such outstanding
Options or SARs; (b) cancel outstanding Options or SARs in exchange for or
substitution of Options or SARs with an Option Price or SAR Price, as
applicable, that is less than the Option Price or SAR Price, as applicable, of
the original Options or SARs; or (c) cancel outstanding Options or SARs with an
Option Price or SAR Price, as applicable, above the current Fair Market Value in
exchange for cash or other securities, in each case, unless such action (i) is
subject to and approved by the Company’s stockholders or (ii) would not be
deemed to be a repricing under the rules of any Stock Exchange or Securities
Market on which the Common Stock is listed or publicly traded.

 

3.5                               Deferral Arrangement.

 

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or dividend equivalent rights and, in connection
therewith, , provisions for converting such credits into deferred stock units
and for restricting deferrals to comply with hardship distribution
rules affecting tax-qualified retirement plans subject to Code
Section 401(k)(2)(B)(IV); provided that no dividend equivalent rights may be
granted in connection with, or related to, an Award of Options or SARs.  Any
such deferrals shall be made in a manner that complies with Code Section 409A,
including, if applicable, with respect to when a Separation from Service occurs.

 

3.6                               Registration; Share Certificates.

 

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.

 

4.                                      STOCK SUBJECT TO THE PLAN

 

4.1                               Number of Shares of Stock Available for
Awards.

 

Subject to adjustment pursuant to Article 14, the maximum number of shares of
Stock reserved for issuance under the Plan shall be five-hundred thousand
(500,000) shares of Stock (the “Share Limit”).  The shares of Stock available
for issuance under the Plan will be reserved for issuance from the Tesaro, Inc.
2012 Omnibus Incentive Plan.  Such shares of Stock may be authorized and
unissued shares of Stock, treasury shares of Stock, or any combination of the
foregoing, as may be determined from time to time by the Board or by the
Committee.  Any of the shares of Stock reserved and available for issuance under
the Plan may be used for any type of Award under the Plan.

 

4.2                               Share Usage.

 

(a)                                 Shares of Stock covered by an Award shall be
counted as used as of the Grant Date for purposes of calculating the number of
shares of Stock available for issuance under Section 4.1.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Any shares of Stock that are subject to
Awards, including shares of Stock acquired through dividend reinvestment
pursuant to Article 10, will be counted against the Share Limit set forth in
Section 4.1 as one (1) share of Stock for every one (1) share of Stock subject
to an Award.  The number of shares of Stock subject to an Award of SARs will be
counted against the Share Limit set forth in Section 4.1 as one (1) share of
Stock for every one (1) share of Stock subject to such Award regardless of the
number of shares of Stock actually issued to settle such SARs upon the exercise
of the SARs.

 

(c)                                  If any shares of Stock covered by an Award
are not purchased or are forfeited or expire or if an Award otherwise terminates
without delivery of any Stock subject thereto or is settled in cash in lieu of
shares, then the number of shares of Stock counted against the Share Limit with
respect to such Award shall, to the extent of any such forfeiture, termination,
expiration, or settlement, again be available for making Awards under the Plan.

 

(d)                                 The number of shares of Stock available for
issuance under the Plan will not be increased by the number of shares of Stock
(i) tendered, withheld, or subject to an Award granted under the Plan
surrendered in connection with the purchase of shares of Stock upon exercise of
an Option, (ii) that were not issued upon the net settlement or net exercise of
a Stock-settled SAR granted under the Plan, (iii) deducted or delivered from
payment of an Award granted under the Plan in connection with the Company’s tax
withholding obligations as provided in Section 15.3, or (iv) purchased by the
Company with proceeds from Option exercises.

 

5.                                      TERM; AMENDMENT AND TERMINATION

 

5.1                               Term.

 

The Plan shall become effective as of the Effective Date.  The Plan shall
terminate on the first to occur of (a) the tenth (10th) anniversary of the
Effective Date, (b) the date determined in accordance with Section 5.2, and
(c) the date determined in accordance with Section 14.3.  Upon such termination
of the Plan, all outstanding Awards shall continue to have full force and effect
in accordance with the provisions of the terminated Plan and the applicable
Award Agreement (or other documents evidencing such Awards).

 

5.2                               Amendment, Suspension, and Termination.

 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair the rights or obligations under any such Award. 
The effectiveness of any amendment to the Plan shall be contingent on approval
of such amendment by the Company’s stockholders to the extent provided by the
Board or required by Applicable Laws.  No amendment will be made to the
no-repricing provisions of Section 3.4 or the Option Price or SAR Price
provisions of Section 8.1 or Section 9.1, respectively, without the approval of
the Company’s stockholders.

 

6.                                      AWARD ELIGIBILITY AND LIMITATIONS

 

6.1                               Eligible Grantees.

 

Subject to this Article 6, Awards may be made under the Plan to any Non-Employee
Director, as the Committee shall determine and designate from time to time.

 

9

--------------------------------------------------------------------------------


 

6.2                               Stand-Alone, Additional, Tandem, and
Substitute Awards.

 

Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate.  Such
additional, tandem, exchange, or Substitute Awards may be granted at any time. 
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such exchange or Substitute
Award.  In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash payments under other plans of the Company or an
Affiliate.  Notwithstanding Section 8.1 and Section 9.1, but subject to
Section 3.4, the Option Price of an Option or the SAR Price of a SAR that is a
Substitute Award may be less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the original Grant Date; provided that such Option
Price or SAR Price is determined consistent with Code Section 409A for any
Option or SAR.

 

7.                                      AWARD AGREEMENT

 

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine.  Award Agreements utilized under the Plan from time to time
or at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan.  In the event of any inconsistency between the Plan
and an Award Agreement, the provisions of the Plan shall control.

 

8.                                      TERMS AND CONDITIONS OF OPTIONS

 

8.1                               Option Price.

 

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option.  Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date.  In no case shall the Option Price
of any Option be less than the par value of one (1) share of Stock.

 

8.2                               Vesting and Exercisability.

 

Subject to Sections 8.3 and 14.3, each Option granted under the Plan shall
become vested and/or exercisable at such times and under such conditions as
shall be determined by the Committee and stated in the Award Agreement, in
another agreement with the Grantee, or otherwise in writing.

 

8.3                               Term.

 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, on the tenth (10th) anniversary of the
Grant Date of such Option, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Agreement relating to such Option; provided that, to the
extent deemed necessary or appropriate by the Committee to reflect differences
in local law, tax policy, or custom with respect to any Option granted to a
Grantee who is a foreign national or is a natural Person who is employed outside
the United States, such Option may terminate, and all rights to purchase shares
of Stock thereunder may cease,

 

10

--------------------------------------------------------------------------------


 

upon the expiration of a period longer than ten (10) years from the Grant Date
of such Option as the Committee shall determine.

 

8.4                               Termination of Service.

 

Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee’s Service.  Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.

 

8.5                               Limitations on Exercise of Option.

 

Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Article 14 which results in the termination of such Option.

 

8.6                               Method of Exercise.

 

Subject to the terms of Article 12 and Section 15.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee.  Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised, plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

 

8.7                               Rights of Holders of Options.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising an Option shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s stockholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
Person.  Except as provided in Article 14, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.

 

8.8                               Delivery of Stock.

 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.6.

 

8.9                               Transferability of Options.

 

Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal

 

11

--------------------------------------------------------------------------------


 

representative) may exercise such Option.  Except as provided in Section 8.10,
no Option shall be assignable or transferable by the Grantee to whom it is
granted, other than by will or the laws of descent and distribution.

 

8.10                        Family Transfers.

 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of an Option
to any Family Member.  For the purpose of this Section 8.10, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights, or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity. 
Following a transfer under this Section 8.10, any such Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to such transfer.  Subsequent transfers of transferred Options shall be
prohibited except to Family Members of the original Grantee in accordance with
this Section 8.10 or by will or the laws of descent and distribution.  The
provisions of Section 8.4 relating to termination of Service shall continue to
be applied with respect to the original Grantee of the Option, following which
such Option shall be exercisable by the transferee only to the extent, and for
the periods specified, in Section 8.4.

 

9.                                      TERMS AND CONDITIONS OF STOCK
APPRECIATION RIGHTS

 

9.1                               Right to Payment and SAR Price.

 

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one (1) share of
Stock on the date of exercise, over (b) the SAR Price as determined by the
Committee.  The Award Agreement for a SAR shall specify the SAR Price, which
shall be no less than the Fair Market Value of one (1) share of Stock on the
Grant Date of such SAR.  SARs may be granted in tandem with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in combination with all or any part of any other Award, or without
regard to any Option or other Award; provided that a SAR that is granted in
tandem with all or part of an Option will have the same term, and expire at the
same time, as the related Option; provided, further, that a SAR that is granted
subsequent to the Grant Date of a related Option must have a SAR Price that is
no less than the Fair Market Value of one (1) share of Stock on the Grant Date
of such SAR.

 

9.2                               Other Terms.

 

The Committee shall determine, on the Grant Date or thereafter, the time or
times at which, and the circumstances under which, a SAR may be exercised in
whole or in part (including based on achievement of future Service
requirements); the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions; the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which shares of Stock shall be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be granted in
tandem or in combination with any other Award; and any and all other terms and
conditions of any SAR.

 

9.3                               Term.

 

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, on the tenth (10th) anniversary of the Grant Date of such SAR or under
such circumstances and on such date prior thereto as is set forth in the Plan or
as may be fixed by the Committee and stated in the Award Agreement relating to
such SAR.

 

12

--------------------------------------------------------------------------------


 

9.4                               Rights of Holders of SARs.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising a SAR shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock underlying such
SAR, to direct the voting of the shares of Stock underlying such SAR, or to
receive notice of any meeting of the Company’s stockholders) until the shares of
Stock underlying such SAR, if any, are issued to such Grantee or other Person. 
Except as provided in Article 14, no adjustment shall be made for dividends,
distributions, or other rights with respect to any shares of Stock underlying a
SAR for which the record date is prior to the date of issuance of such shares of
Stock, if any.

 

9.5                               Transferability of SARs.

 

Except as provided in Section 9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR.  Except as provided in Section 9.6, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

 

9.6                               Family Transfers.

 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a SAR to
any Family Member.  For the purpose of this Section 9.6, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights, or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity. 
Following a transfer under this Section 9.6, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer.  Subsequent transfers of transferred SARs shall be prohibited
except to Family Members of the original Grantee in accordance with this
Section 9.6 or by will or the laws of descent and distribution.

 

10.                               TERMS AND CONDITIONS OF RESTRICTED STOCK AND
RESTRICTED STOCK UNITS

 

10.1                        Grant of Restricted Stock and Restricted Stock
Units.

 

Awards of Restricted Stock and Restricted Stock Units may be made for
consideration or for no consideration, other than the par value of the shares of
Stock, which shall be deemed paid by past Service or, if so provided in the
related Award Agreement or a separate agreement, the promise by the Grantee to
perform future Service to the Company or an Affiliate.

 

10.2                        Restrictions.

 

At the time a grant of Restricted Stock or Restricted Stock Units is made, the
Committee may, in its sole discretion, (a) establish a Restricted Period
applicable to such Restricted Stock or Restricted Stock Units and (b) prescribe
restrictions in addition to or other than the expiration of the Restricted
Period.  Awards of Restricted Stock and Restricted Stock Units may not be sold,
transferred, assigned, pledged, or otherwise encumbered or disposed of during
the Restricted Period or prior to the satisfaction of any other restrictions
prescribed by the Committee with respect to such Awards.

 

13

--------------------------------------------------------------------------------


 

10.3                        Registration; Restricted Stock Certificates.

 

Pursuant to Section 3.6, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement.  Subject to Section 3.6 and the immediately
following sentence, the Company may issue, in the name of each Grantee to whom
Restricted Stock has been granted, certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock.  The Committee may
provide in an Award Agreement with respect to an Award of Restricted Stock that
either (a) the Secretary of the Company shall hold such certificates for such
Grantee’s benefit until such time as such shares of Restricted Stock are
forfeited to the Company or the restrictions applicable thereto lapse and such
Grantee shall deliver a stock power to the Company with respect to each
certificate, or (b) such certificates shall be delivered to such Grantee,
provided that such certificates shall bear legends that comply with Applicable
Laws and make appropriate reference to the restrictions imposed on such Award of
Restricted Stock under the Plan and such Award Agreement.

 

10.4                        Rights of Holders of Restricted Stock.

 

Unless the Committee provides otherwise in an Award Agreement and subject to the
restrictions set forth in the Plan, any applicable Company program, and the
applicable Award Agreement, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividend
payments or distributions declared or paid with respect to such shares of
Restricted Stock.  The Committee may provide in an Award Agreement evidencing a
grant of Restricted Stock that (a) any cash dividend payments or distributions
paid on Restricted Stock shall be reinvested in shares of Stock, which may or
may not be subject to the same vesting conditions and restrictions as applicable
to such underlying shares of Restricted Stock or (b) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock.  All stock dividend payments or
distributions, if any, received by a Grantee with respect to shares of
Restricted Stock as a result of any stock split, stock dividend, combination of
stock, or other similar transaction shall be subject to the same vesting
conditions and restrictions as applicable to such underlying shares of
Restricted Stock.

 

10.5                        Rights of Holders of Restricted Stock Units .

 

10.5.1              Voting and Dividend Rights.

 

Holders of Restricted Stock Units shall have no rights as stockholders of the
Company (for example, the right to receive dividend payments or distributions
attributable to the shares of Stock underlying such Restricted Stock Units, to
direct the voting of the shares of Stock underlying such Restricted Stock Units,
or to receive notice of any meeting of the Company’s stockholders).

 

10.5.2              Creditor’s Rights.

 

A holder of Restricted Stock Units shall have no rights other than those of a
general unsecured creditor of the Company.  Restricted Stock Units represent
unfunded and unsecured obligations of the Company, subject to the terms and
conditions of the applicable Award Agreement.

 

14

--------------------------------------------------------------------------------


 

10.6                        Termination of Service.

 

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, but prior to termination of Grantee’s Service, upon the termination
of such Grantee’s Service, any Restricted Stock or Restricted Stock Units held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited.  Upon forfeiture of such Restricted Stock or Restricted Stock Units,
the Grantee thereof shall have no further rights with respect thereto, including
any right to vote such Restricted Stock or any right to receive dividends or
dividend equivalent rights, as applicable with respect to such Restricted Stock
or Restricted Stock Units.

 

10.7                        Purchase of Restricted Stock and Shares of Stock
Subject to Restricted Stock Units.

 

The Grantee of an Award of Restricted Stock or vested Restricted Stock Units
shall be required, to the extent required by Applicable Laws, to purchase such
Restricted Stock or the shares of Stock subject to such vested Restricted Stock
Units from the Company at a purchase price equal to the greater of (x) the
aggregate par value of the shares of Stock represented by such Restricted Stock
or such vested Restricted Stock Units or (y) the purchase price, if any,
specified in the Award Agreement relating to such Restricted Stock or such
vested Restricted Stock Units.  Such purchase price shall be payable in a form
provided in Article 12 or, in the sole discretion of the Committee, in
consideration for Service rendered or to be rendered by the Grantee to the
Company or an Affiliate.

 

10.8                        Delivery of Shares of Stock.

 

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including, without
limitation, any delayed delivery period, the restrictions applicable to
Restricted Stock or Restricted Stock Units settled in shares of Stock shall
lapse, and, unless otherwise provided in the applicable Award Agreement, a
book-entry or direct registration (including transaction advices) or a
certificate evidencing ownership of such shares of Stock shall, consistent with
Section 3.6, be issued, free of all such restrictions, to the Grantee thereof or
such Grantee’s beneficiary or estate, as the case may be.  Neither the Grantee,
nor the Grantee’s beneficiary or estate, shall have any further rights with
regard to a Restricted Stock Unit once the shares of Stock represented by such
Restricted Stock Unit have been delivered in accordance with this Section 10.8.

 

11.                               TERMS AND CONDITIONS OF UNRESTRICTED STOCK
AWARDS

 

11.1                        Unrestricted Stock Awards.

 

The Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price as shall be determined by
the Committee) an Award to any Grantee pursuant to which such Grantee may
receive shares of Unrestricted Stock under the Plan.  Awards of Unrestricted
Stock may be granted or sold to any Grantee as provided in the immediately
preceding sentence in respect of Service rendered or, if so provided in the
related Award Agreement or a separate agreement, to be rendered by the Grantee
to the Company or an Affiliate or other valid consideration, in lieu of or in
addition to any cash compensation due to such Grantee.

 

15

--------------------------------------------------------------------------------


 

12.                               FORMS OF PAYMENT

 

12.1                        General Rule.

 

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock and/or
vested Restricted Stock Units shall be made in cash or in cash equivalents
acceptable to the Company.

 

12.2                        Surrender of Shares of Stock.

 

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock and/or vested Restricted
Stock Units may be made all or in part through the tender or attestation to the
Company of shares of Stock, which shall be valued, for purposes of determining
the extent to which such Option Price or purchase price has been paid thereby,
at their Fair Market Value on the date of such tender or attestation.

 

12.3                        Cashless Exercise.

 

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and/or any withholding taxes described in Section 15.3.

 

12.4                        Other Forms of Payment.

 

To the extent that the applicable Award Agreement so provides and/or unless
otherwise specified in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option or the purchase
price, if any, for Restricted Stock and/or vested Restricted Stock Units may be
made in any other form that is consistent with Applicable Laws, including
(a) with respect to Restricted Stock and/or vested Restricted Stock Units,
Service rendered or to be rendered by the Grantee thereof to the Company or an
Affiliate and (b) with the consent of the Company, by withholding the number of
shares of Stock that would otherwise vest or be issuable in an amount equal in
value to the Option Price or purchase price and/or the required tax withholding
amount.

 

13.                               REQUIREMENTS OF LAW

 

13.1                        General.

 

The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option, a SAR, or
otherwise, if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company, an Affiliate, or any other
Person of any provision of the Company’s certificate of incorporation or bylaws
or of Applicable Laws, including any federal or state securities laws or
regulations.  If at any time the Company shall determine, in its discretion,
that the listing, registration, or qualification of any shares of Stock subject
to an Award upon any Stock Exchange or Securities Market or under any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the offering, sale, issuance, or purchase of shares of Stock in
connection with any Award, no shares of Stock may be offered, sold, or issued to
the Grantee or any other Person under such Award, whether

 

16

--------------------------------------------------------------------------------


 

pursuant to the exercise of an Option, a SAR, or otherwise, unless such listing,
registration, or qualification shall have been effected or obtained free of any
conditions not acceptable to the Company, and any delay caused thereby shall in
no way affect the date of termination of such Award.  Without limiting the
generality of the foregoing, upon the exercise of any Option or any SAR that may
be settled in shares of Stock or the delivery of any shares of Stock underlying
an Award, unless a registration statement under the Securities Act is in effect
with respect to the shares of Stock subject to such Award, the Company shall not
be required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act.  Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive.  The Company may register,
but shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws.  As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

 

13.2                        Rule 16b-3.

 

During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, it is the intention of the
Company that Awards pursuant to the Plan and the exercise of Options and SARs
granted hereunder that would otherwise be subject to Section 16(b) of the
Exchange Act shall qualify for the exemption provided by Rule 16b-3 under the
Exchange Act.  To the extent that any provision of the Plan or action by the
Committee does not comply with the requirements of such Rule 16b-3, such
provision or action shall be deemed inoperative with respect to such Awards to
the extent permitted by Applicable Laws and deemed advisable by the Committee
and shall not affect the validity of the Plan.  In the event that such
Rule 16b-3 is revised or replaced, the Board may exercise its discretion to
modify the Plan in any respect necessary or advisable in its judgment to satisfy
the requirements of, or to permit the Company to avail itself of the benefits
of, the revised exemption or its replacement.

 

14.                               EFFECT OF CHANGES IN CAPITALIZATION

 

14.1                        Changes in Stock.

 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of Capital Stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of Capital Stock for which grants
of Options and other Awards may be made under the Plan, including the Share
Limit set forth in Section 4.1, shall be adjusted proportionately and
accordingly by the Committee.  In addition, the number and kind of shares of
Capital Stock for which Awards are outstanding shall be adjusted proportionately
and accordingly by the Committee so that the proportionate interest of the
Grantee therein immediately following such event shall, to the extent
practicable, be the same as immediately before such event.  Any such adjustment
in outstanding Options or SARs shall not change the aggregate Option Price or
SAR Price payable with respect to shares that are subject

 

17

--------------------------------------------------------------------------------


 

to the unexercised portion of such outstanding Options or SARs, as applicable,
but shall include a corresponding proportionate adjustment in the per share
Option Price or SAR Price, as the case may be.  The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration.  Notwithstanding the
foregoing, in the event of any distribution to the Company’s stockholders of
securities of any other entity or other assets (including an extraordinary
dividend, but excluding a non-extraordinary dividend, declared and paid by the
Company) without receipt of consideration by the Company, the Board or the
Committee constituted pursuant to Section 3.1.2 shall, in such manner as the
Board or the Committee deems appropriate, adjust (a) the number and kind of
shares of Capital Stock subject to outstanding Awards and/or (b) the aggregate
and per share Option Price of outstanding Options and the aggregate and per
share SAR Price of outstanding SARs as required to reflect such distribution.

 

14.2                        Reorganization in Which the Company Is the Surviving
Entity Which Does not Constitute a Change in Control.

 

Subject to Section 14.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Award theretofore
granted pursuant to the Plan shall pertain to and apply to the Capital Stock to
which a holder of the number of shares of Stock subject to such Award would have
been entitled immediately following such reorganization, merger, or
consolidation, with a corresponding proportionate adjustment of the per share
Option Price or SAR Price of any outstanding Option or SAR so that the aggregate
Option Price or SAR Price thereafter shall be the same as the aggregate Option
Price or SAR Price of the shares of Stock remaining subject to the Option or SAR
as in effect immediately prior to such reorganization, merger, or
consolidation.  Subject to any contrary language in an Award Agreement, in
another agreement with the Grantee, or as otherwise set forth in writing, any
restrictions applicable to such Award shall apply as well to any replacement
shares of Capital Stock subject to such Award, or received by the Grantee, as a
result of such reorganization, merger, or consolidation.

 

14.3                        Change in Control in which Awards are not Assumed.

 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are not being
assumed or continued, the following provisions shall apply to such Award, to the
extent not assumed or continued:

 

(a)                                 Immediately prior to the occurrence of such
Change in Control, in each case, all outstanding shares of Restricted Stock and
all Restricted Stock Units shall be deemed to have vested, and all shares of
Stock and/or cash subject to such Awards shall be delivered; and either of the
following two (2) actions shall be taken:

 

(i)                                     At least fifteen (15) days prior to the
scheduled consummation of such Change in Control, all Options and SARs
outstanding hereunder shall become immediately exercisable and shall remain
exercisable for a period of fifteen (15) days.  Any exercise of an Option or SAR
during this fifteen (15)-day period shall be conditioned upon the consummation
of the applicable Change in Control and shall be effective only immediately
before the consummation thereof, and upon consummation of such Change in
Control, the Plan and all outstanding but unexercised Options and SARs shall
terminate, with or without consideration (including, without limitation,
consideration in accordance with clause (ii) below) as determined by the
Committee in its sole discretion.  The Committee shall send notice of an event
that shall result in such a termination to all Persons who hold

 

18

--------------------------------------------------------------------------------


 

Options and SARs not later than the time at which the Company gives notice
thereof to its stockholders.

 

or

 

(ii)                                  The Committee may elect, in its sole
discretion, to cancel any outstanding Awards of Options, SARs, Restricted Stock
and/or Restricted Stock Units and pay or deliver, or cause to be paid or
delivered, to the holder thereof an amount in cash or Capital Stock having a
value (as determined by the Committee acting in good faith), in the case of
Restricted Stock and Restricted Stock Units, equal to the formula or fixed price
per share paid to holders of shares of Stock pursuant to such Change in Control
and, in the case of Options or SARs, equal to the product of the number of
shares of Stock subject to such Options or SARs multiplied by the amount, if
any, by which (x) the formula or fixed price per share paid to holders of shares
of Stock pursuant to such transaction exceeds (y) the Option Price or SAR Price
applicable to such Options or SARs.

 

14.4                        Change in Control in which Awards are Assumed.

 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are being assumed
or continued, the following provisions shall apply to such Award, to the extent
assumed or continued:

 

The Plan and the Options, SARs, Restricted Stock, and Restricted Stock Units
granted under the Plan shall continue in the manner and under the terms so
provided in the event of any Change in Control to the extent that provision is
made in writing in connection with such Change in Control for the assumption or
continuation of such Options, SARs, Restricted Stock, and Restricted Stock
Units, or for the substitution for such Options, SARs, Restricted Stock, and
Restricted Stock Units of new stock options, stock appreciation rights,
restricted stock, and restricted stock units, relating to the Capital Stock of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and exercise prices of options and stock appreciation rights.

 

14.5                        Adjustments.

 

Adjustments under this Article 14 related to shares of Stock or other Capital
Stock of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding, and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share.  The Committee may provide in the
applicable Award Agreement as of the Grant Date, in another agreement with the
Grantee, or otherwise in writing at any time thereafter with the consent of the
Grantee, for different provisions to apply to an Award in place of those
provided in Sections 14.1, 14.2, 14.3, and 14.4.  This Article 14 shall not
limit the Committee’s ability to provide for alternative treatment of Awards
outstanding under the Plan in the event of a change in control event involving
the Company that is not a Change in Control.

 

14.6                        No Limitations on Company.

 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or

 

19

--------------------------------------------------------------------------------


 

assets (including all or any part of the business or assets of any Subsidiary or
other Affiliate) or to engage in any other transaction or activity.

 

15.                               GENERAL PROVISIONS

 

15.1                        Disclaimer of Rights.

 

No provision in the Plan, any Award, or any Award Agreement shall be construed
(a) to confer upon any individual the right to remain in the Service of the
Company or an Affiliate, (b) to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any Person at any time, or (c) to
terminate any Service or other relationship between any Person and the Company
or an Affiliate.  In addition, notwithstanding any provision of the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, in another
agreement with the Grantee, or otherwise in writing, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee
thereof, so long as such Grantee continues to provide Service.  The obligation
of the Company to pay any benefits pursuant to the Plan shall be interpreted as
a contractual obligation to pay only those amounts provided herein, in the
manner and under the conditions prescribed herein.  The Plan and Awards shall in
no way be interpreted to require the Company to transfer any amounts to a
third-party trustee or otherwise hold any amounts in trust or escrow for payment
to any Grantee or beneficiary under the terms of the Plan.

 

15.2                        Nonexclusivity of the Plan.

 

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.

 

15.3                        Withholding Taxes.

 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Laws to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or upon
the issuance of any shares of Stock upon the exercise of an Option or pursuant
to any other Award.  At the time of such vesting, lapse, or exercise, the
Grantee shall pay in cash to the Company or an Affiliate, as the case may be,
any amount that the Company or such Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation; provided that if there is a
same-day sale of shares of Stock subject to an Award, the Grantee shall pay such
withholding obligation on the day on which such same-day sale is completed. 
Subject to the prior approval of the Company or an Affiliate, which may be
withheld by the Company or such Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such withholding obligation, in
whole or in part, (a) by causing the Company or such Affiliate to withhold
shares of Stock otherwise issuable to the Grantee or (b) by delivering to the
Company or such Affiliate shares of Common Stock already owned by the Grantee. 
The shares of Common Stock so withheld or delivered shall have an aggregate Fair
Market Value equal to such withholding obligation.  The Fair Market Value of the
shares of Common Stock used to satisfy such withholding obligation shall be
determined by the Company or such Affiliate as of the date on which the amount
of tax to be withheld is to be determined.  A Grantee who has made an election
pursuant to this Section 15.3 may satisfy such Grantee’s withholding obligation
only with shares of Common Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar

 

20

--------------------------------------------------------------------------------


 

requirements.  The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state, or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock.

 

15.4                        Captions.

 

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

 

15.5                        Construction.

 

Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”

 

15.6                        Other Provisions.

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

 

15.7                        Number and Gender.

 

With respect to words used in the Plan, the singular form shall include the
plural form, and the masculine gender shall include the feminine gender, as the
context requires.

 

15.8                        Severability.

 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

15.9                        Governing Law.

 

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

 

15.10                 Section 409A of the Code.

 

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan will be
interpreted and administered to be in compliance with Code Section 409A.  Any
payments described in the Plan that are due within the Short-Term Deferral
Period will not be treated as deferred compensation unless Applicable Laws
require otherwise.  Notwithstanding any provision of the Plan to the contrary,
to the extent required to avoid accelerated taxation and tax penalties under
Code Section 409A, amounts that would otherwise be payable and benefits that
would

 

21

--------------------------------------------------------------------------------


 

otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Grantee’s Separation from Service will instead be paid
on the first payroll date after the six (6)-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier).

 

Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event will a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).  If an Award characterized as
deferred compensation under Code Section 409A is not settled and delivered on
account of the provision of the preceding sentence, the settlement and delivery
shall occur on the next succeeding settlement and delivery triggering event that
is a permissible triggering event under Code Section 409A.  No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A.

 

Notwithstanding the foregoing, neither the Company nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Grantee under Code Section 409A, and neither the Company or an
Affiliate nor the Board or the Committee will have any liability to any Grantee
for such tax or penalty.

 

15.11                 Limitation on Liability.

 

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement.  Notwithstanding any provision of the Plan to the contrary,
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee will
be liable to any Grantee or to the estate or beneficiary of any Grantee or to
any other holder of an Award under the Plan by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Code
Section 422 or Code Section 409A or by reason of Code Section 4999, or otherwise
asserted with respect to the Award; provided, that this Section 15.11 shall not
affect any of the rights or obligations set forth in an applicable agreement
between the Grantee and the Company or an Affiliate.

 

************

 

22

--------------------------------------------------------------------------------